Citation Nr: 1605313	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-34 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left wrist disability, to include carpal tunnel syndrome.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to an initial compensable disability rating for service-connected left pectoralis muscle strain.




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from April 1996 to April 2000.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions dated in November 2009, June 2010, and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The August 2013 rating decision erroneously denied the Veteran's claim for service connection for a left wrist disability on the basis that new and material evidence had not been submitted to reopen the claim.  Likewise, the pre-adjudication VCAA notice by letter dated in January 2013 erroneously addressed the issue as whether new and material evidence had been submitted.  However, entitlement to service connection for a left wrist disability was not the subject of any prior rating decision.  Thus the claim is as stated as listed on the title page.  As the claim is being remanded, the Agency of Original Jurisdiction (AOJ) will be able to address the correct theory of the claim on the merits.  

In a previous April 2004 rating decision, the RO denied entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for a left wrist disability.  The issue of whether new and material evidence has been received to reopen previously denied claim of entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 for a left wrist disability has been raised by the record in a January 2016 statement.  The issues of entitlement to service connection for a left hamstring disability and hypertension have been raised in a November 2015 statement.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In November 2015, the Veteran filed a Notice of Disagreement to the June 2015 rating decisions which denied his claims regarding scar, residual right shoulder, a right ankle disability, traumatic brain injury, allergic rhinitis, deviated septum, a cervical spine disability, anosmia, and tension headaches.  Although a Statement of the Case (SOC) has not yet been issued, see Manlincon v. West, 12 Vet. App. 238 (1999), the record indicates that the RO is working on the issuance of a SOC as noted in a December 2015 letter to the Veteran.  Therefore, the Board will not remand the matters.

In April 2002, the Veteran appointed Disabled American Veterans as his representative before the VA.  In a statement received in December 2015, the Veteran revoked this appointment.  VA has not received any other appointment of an accredited representative from the Veteran since December 2015.  As such, the Veteran is considered to be representing himself before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for a left knee disability, a left wrist disability, to include carpal tunnel, sleep apnea, and bilateral pes planus, as well as entitlement to an initial compensable disability rating for service-connected left pectoralis muscle strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2006 decision, the Board denied the Veteran's claim of entitlement to service connection for a left knee disability. 

2.  The additional evidence received since the October 2006 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2006 Board decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the application to reopen the claim of service connection for a left knee disability is granted below, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.

New and Material Evidence 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An unappealed decision by the RO or a decision of the Board is final; however, the claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b), 7105.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for a left knee disability in August 2002.  The Veteran appealed this decision and the Board denied the claim in October 2006 on the basis that the left knee disability was not related to service.  The Veteran did not appeal this determination and thus it became final.

The Veteran requested that VA reopen the previously denied claim in February 2009.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final October 2006 Board decision.  

Specifically, several items of evidence have been submitted since the previous 2006 adverse decision, including new VA treatment and examination reports and various lay statements.  MRI reports dated in April 2008 and August 2014 reflect degenerative changes in the Veteran's left knee.  According to an August 2013 VA treatment report, the examiner noted that it is not uncommon to see degenerative changes develop sooner, in light of the Veteran's history regarding his knee surgeries.   

This evidence constitutes new and material evidence as it directly relates to whether the Veteran's current knee disability is related to his active duty service, as the Veteran was shown to have injured his knee within one year of active duty and now has a current finding involving degenerative joint disease.  Thus, evidence submitted since the Board's October 2006 decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  In light of the evidence stated above, the Board finds that new and material evidence has been presented with regard to whether the Veteran has degenerative joint disease which may have been present during the presumptive period following service and the claim for service connection must be reopened.  To this extent, the appeal is granted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.


REMAND

Service connection claims

The Veteran has consistently alleged that his left wrist disability, left knee disability, sleep apnea, and bilateral pes planus are related to service.  VA treatment records show current diagnoses including brachial neuritis or radiculitis, internal derangement of the knee, obstructive sleep apnea, and bilateral pes planus.  See VA treatment records dated in December 2013 and September 2014.  

As noted above, the Veteran injured his left knee within one year of active duty and has a current finding involving degenerative disease of his left knee.  According to a February 2014 statement, the Veteran noted that his left knee was aggravated as a result of training and standing for long periods of time during active duty.  

Regarding his claimed left wrist disability, a September 2009 VA treatment report reflects that, after complaining of upper extremity numbness and tingling and waking up with paresthesias in the arms and finger, the Veteran's symptoms and physical examination were suggestive of thoracic outlet syndrome.  An August 2014 VA treatment note indicates that the Veteran was diagnosed with left labrum tear and carpal tunnel.  According to his October 2012 statement, the Veteran has alleged that his carpal tunnel syndrome is a result of his administrative duties as a supply clerk and the reports and logs he was required to complete daily in service.  

Regarding his claimed sleep apnea, the Veteran stated that this is a result of his exposure to environmental hazards while service in the Middle East. See October 2012 statement.  The Veteran also submitted a November 2015 buddy statement about his problems breathing in his sleep.  Additionally, the Veteran has claimed that his sleep apnea may be secondary to his service connected nervous condition.  

Lastly, in regards to his claimed bilateral pes planus, the Veteran stated that as a Marine Security Guard, he was required to stand duty for 12 hours or longer which affected his feet leading to the constant pain and burning sensation he has in the plantar area.  See October 2012 statement.  The November 2015 buddy statement also indicated that the Veteran had problems with feet in service.  

The Veteran has not been afforded VA examinations in order to assist in determining whether his claimed disabilities are related to service.  As such, the Board finds that a VA examination(s) is warranted. 

Increased rating claim

Regarding the Veteran's increased rating claim, the record reflects that subsequent to the November 2013 supplemental statement of the case (SSOC), the Veteran claimed that the severity of his disability had worsened.  Specifically, private treatment records dated in August 2014 reflect that the Veteran underwent surgery for a left shoulder anterior labral tear.  A VA examination was last obtained in May 2008 for the left pectoralis muscle strain.  The Veteran also submitted a May 2015 DBQ completed by his clinician, this DBQ was not considered in the November 2013 SSOC.  As this record contains pertinent information, a new SSOC must be issued. 38 C.F.R. § 19.31.  Subsequently, according to a January 2016 VA treatment record, the Veteran complained of pain, spasms, and paralysis involving his shoulders.  

Where a veteran asserts that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, additional VA examination is required to determine the current disability level for the Veteran's service-connected left pectoralis muscle strain.

Finally, because the claim is being remanded, any updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records, dated since January 2016.

2.  Then schedule the Veteran for the appropriate VA examination(s) regarding the claimed left wrist, left knee sleep apnea, and bilateral foot disabilities.  The entire record shall be made available to the examiner(s).  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail. 

a.  The examiner is asked to identify and diagnose any currently manifested left wrist, left knee, sleep apnea, and bilateral foot disabilities, describing the symptomatology associated with the diagnosed disorder(s) to the extent possible. 

b. With regard to the left knee, the examiner should indicate whether there is a current diagnosis of arthritis and/or other organic neurological disease.  For any diagnosed arthritis and/or organic neurological disease found, the examine is asked to address whether it is at least as likely as not that any currently diagnosed arthritis and/or organic neurological disease had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service?

c.  For any other diagnosed disability regarding the left knee, left wrist, sleep apnea and bilateral feet, the examiner should set forth an opinion as to whether it is at least as likely as not that the disorder had its onset in service or is otherwise related to service?  

d.  Regarding the Veteran's sleep apnea, the examiner is asked to address whether it is as least as likely as not that the Veteran's sleep apnea is caused or aggravated by the service-connected adjustment disorder with anxiety.  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

The examiner is requested to consider and address in the examination report the current findings of brachial neuritis or radiculitis, carpal tunnel, internal derangement and degenerative changes of the knee, obstructive sleep apnea, and bilateral pes planus; the service treatment records; and the Veteran's lay statements, including his reported symptoms. 

A complete rationale should be given for any opinion expressed. 

3.  Schedule the Veteran for a VA orthopedic examination in order to ascertain the severity of his left shoulder disability.  The entire record shall be made available to the examiner.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion. 

4.  After any additional notification and/or development deemed necessary is undertaken, the issues on appeal should be readjudicated, in consideration of the additional evidence obtained and any other evidence of record not previously considered.  If the benefits sought on appeal remain denied, the AOJ should furnish to the Veteran a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


